Citation Nr: 0500202	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-09 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for alcohol abuse as 
secondary to the service-connected disability of adjustment 
disorder with depression.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from February 1983 to January 
1986.

This appeal arises from a September 2002 rating decision by 
the Lincoln, Nebraska Regional Office (RO) of the Department 
of Veterans' Affairs which denied service connection for 
alcohol abuse as secondary to the service-connected 
disability of adjustment disorder with depression.

In a July 2004 hearing before the undersigned Acting Veterans 
Law Judge, the veteran testified that the above issue was the 
only matter he wished to appeal.  In addition, the veteran's 
representative identified service connection for alcohol 
abuse as the only issue on appeal in a May 2003 statement.  
Therefore, the Board's decision will only address the above 
issue on appeal.


REMAND

During his July 2004 hearing, the veteran testified that he 
had "just" talked to a counselor at the VA hospital about 
enrolling in an alcohol abuse treatment program.  Although it 
is not entirely clear from the hearing transcript, it appears 
that records of the veteran's discussion with the counselor 
should be associated with the claims file.  However, no such 
records have been associated with the veteran's claims 
folder.  Furthermore, the veteran testified that he had been 
treated for alcohol abuse at the Omaha VA Medical Center 
since 2000.  However, the claims file does not contain VAMC 
records prior to November 2001.  These VA treatment records 
could be relevant to the veteran's claim and should be 
obtained, if available.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

In addition, the veteran was provided with a VA examination 
in August 2002.  The examiner noted that the veteran's claims 
file was not available for review.  The examiner concluded 
that the veteran did not have symptoms meeting the DSM-IV 
criteria for alcohol dependence or abuse.  However, in 
reviewing the claims folder, the Board must note that the 
veteran had a positive alcohol-screening test in January 2002 
and in April 2001 and that a VA examiner diagnosed him with 
Axis I alcohol abuse.  In October 2002, a VA doctor suggested 
that the veteran speak to a counselor regarding his alcohol 
abuse.  There are multiple treatment records documenting VA 
doctors' attempts to encourage the veteran to join Alcoholics 
Anonymous.  Because the August 2002 VA examination results do 
not appear consistent with VA treatment records, the Board 
finds the veteran should undergo another VA examination.  
Furthermore, to ensure a thorough examination and evaluation, 
the veteran's disability must be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2004).  Therefore, the examination 
must include a review of the veteran's claims file.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the VAMC in 
Omaha, NE and request records of the 
veteran's treatment at that facility 
from January 2000 until November 2001.  
The RO should also request any 
treatment records from March 2004 
through the present, to include records 
of the veteran's discussion with an 
alcohol abuse counselor.  All records 
obtained should be associated with the 
claims folder.  

2.  Thereafter, the veteran should be 
provided with a VA examination for the 
purpose of determining the nature of 
his alcohol dependence, if any.  The 
claims folder must be made available to 
the examiner for review.  Such review 
should be indicated on the examination 
report.  All indicated tests should be 
conducted.  The examiner should render 
an opinion as to whether the veteran 
has an alcohol abuse disability that 
was at least as likely as not (i.e. at 
least 50 percent probability or more) 
caused or aggravated by his service-
connected adjustment disorder with 
depression.  The examiner should 
provide the rationale for the opinion.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

